PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/026,496
Filing Date: 3 Jul 2018
Appellant(s): Bleckmann et al.



__________________
Michael Bleckmann
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 23 December 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 24 September 2020 from which the appeal is taken is being maintained by the examiner.

The following ground(s) of rejection are applicable to the appealed claims:


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at    issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-2, 4-5, and 7-10 rejected under 35 U.S.C. 103 as being unpatentable over Entenmann et al. (U.S. Patent Application Publication # 2016/0229312) in view of Schmidt et al. (U.S. Patent Application Publication # 2005/0045463).

Regarding claim 1, Entenmann discloses an operating device for an actuator-adjustable vehicle seat (abstract, fig 10, etc), comprising: 
a control element having an outer contour which simulates an outline shape of a vehicle seat (fig 10, P23, 50, etc: operating element 14 including operating parts 40-44); 
three force sensors including a first force sensor, a second force sensor, and a third force sensor, the force sensors have an identical design and each force sensor can measure force magnitudes in multiple dimensions using capacitive, inductive, or optical measurements (P9, claim 27, etc: capacitive measurements), the first and second force sensors are situated in parallel with one another (figs 7, 9-10, P49, etc: sensor devices 18; abstract, P10-11: force magnitudes); and 
wherein the force sensors are configured to detect pressing actuations directed to various locations on the outer contour of the control element for triggering different adjustment movements of the vehicle seat, and an actuation position and an actuation direction of a pressing actuation of a finger on the outer contour of the control element for triggering an adjustment movement of the vehicle seat is detectable from reaction forces of the force sensors (figs 9-10, P49, etc).
Entenmann does not disclose that the control element is one-piece; that there are only three force sensors; that each force sensor can measure force in only one dimension, the first and second force sensors each only measures horizontal force magnitudes and the third force sensor only measures vertical force magnitudes, the third force sensor is situated perpendicularly with respect to the first and second force situated between the first and second force sensors. 
In the same field of endeavor, Schmidt discloses that the control element is one-piece (figs 1-2: 44); that there are only three force sensors (fig 2: 56, 58, 60); that each force sensor can measure force in only one dimension (figs 2-3), the first and second force sensors each only measures horizontal force magnitudes and the third force sensor only measures vertical force magnitudes, the first and second force sensors are situated in parallel with one another, the third force sensor is situated perpendicularly with respect to the first and second force sensors, and the third force sensor is situated between the first and second force sensors. (fig 2, P24, etc: force sensors/ switch cells 56, 58, and 60). 
It would have been obvious before the effective filing date of the claimed invention to modify Entenmann to replace the multidimensional force sensors with multiple one-dimensional force sensors, as taught by Schmidt, in order to reduce costs and/or improve reliability of the invention by making use of cheaper and/or simpler and/or available force sensors (Schmidt P25), with predictable results.  
(Please note that the modification does not replace the multi-dimensional force sensors of Entenmann with the one-dimensional force sensors of Schmidt. Rather, the modification replaces the multi-dimensional force sensors of Entenmann with multiple one-dimensional force sensors similar to the multi-dimensional force sensors of Entenmann, except that the sensors measure force in only one dimension. Schmidt is used to teach that one-dimensional force sensors may be used, but the sensor design of Schmidt is not imported into Entenmann’s invention.)

Regarding claim 2, Entenmann in view of Schmidt further discloses a coupling plate (Schmidt fig 2: plate 40 or 36) connected to the control element; and wherein transmission of force of the pressing actuations directed to various locations on the outer contour of the control element to the force sensors occurs via the coupling plate (Schmidt fig 2 and other figures, etc).  

Regarding claim 4, Entenmann in view of Schmidt further discloses that the control element forms an inclined section and a horizontal section, the inclined section of the control element has a portion of the outer contour which simulates an outline shape of a head restraint and a seat back of the vehicle seat and is for adjusting the head restraint and the seat back of the vehicle seat, and the horizontal section of the control element has a portion of the outer contour which simulates an outline shape of a seat cushion of the vehicle seat and is for adjusting the seat cushion of the vehicle seat (fig 10, P23, 50, etc: Entenmann was modified in view of Schmidt to form the control element in the same basic shape, but in one piece instead of three pieces).

Regarding claim 5, Entenmann further discloses an electronics system controller to detect the actuation position and the actuation direction of the finger on the outer contour of the control element from the reaction forces of the force sensors and to use the detected actuation position and actuation direction in controlling actuators to adjust the vehicle seat (abstract, claim 11, etc: evaluation device).  
 
Regarding claim 7, Entenmann further discloses a coupling plate connected to the control element, the coupling plate having entrainment slots; a support plate; and wherein each force sensor has a sensor housing fastened to the support plate, each force sensor further having a strip-shaped actuation element situated within the sensor housing, each actuation element having an actuation bar, the actuation bars of the sensors are respectively inserted into the entrainment slots of the coupling plate to mechanically connect the actuation elements of the force sensors to the coupling plate such that transmission of force of the pressing actuations directed to various locations on the outer contour of the control element to the force sensors occurs via the coupling plate and the actuation elements of the force sensors (Schmidt fig 2 and other figures, etc).  

Regarding claim 8, Entenmann further discloses that the coupling plate has a first coupling point and a second coupling point at which the coupling plate is connected to the control element; the first coupling point is situated between the entrainment slots for the actuation bars of the first and third force sensors, whereby the control element acts on the first and third force sensors via the first coupling point; and the second coupling point is situated near the entrainment slot for the actuation bar of the second force sensor, whereby the control element acts on the second force sensor via the second coupling point (Schmidt fig 2 and other figures, etc).

Regarding claim 9, Entenmann in view of Schmidt further discloses that the portion of the outer contour of the inclined section of the control element has an upper 

Regarding claim 10, Entenmann in view of Schmidt further discloses (all cites from Schmidt) a coupling plate (Schmidt fig 2: plate 40 or 36) mechanically connected to the force sensors (56, 58, 60), the coupling plate having a first coupling point (left or right one of pillar elements 38 and/or slots 42) and a second coupling point (other one of pillar elements 38 and/or slots 42), the first coupling point is situated between the first and third force sensors and is directly connected to the control element (44, fig 2) between the inclined section and the horizontal section of the control element (when modified by Entenmann so that the inclined section sticks out at approximately a right angle from the left or right side of control element 44) so that the control element acts on the first and third sensors via the first coupling point (fig 2, etc), and the second coupling point is situated by the second force sensor and is directly connected to the horizontal section of the control element (44) so that the control element acts on the second force sensor via the second coupling point. (fig 2, etc).


Claims 1-2, 4-5, and 7-10 rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (U.S. Patent Application Publication # 2005/0045463) in view of Entenmann et al. (U.S. Patent Application Publication # 2016/0229312).

Regarding claim 1, Schmidt discloses an operating device for an actuator-adjustable vehicle seat (figs 1-2, P2, 20, etc), comprising: 
a one-piece control element having an outer contour (figs 2-3, etc); 
only three force sensors including a first force sensor, a second force sensor, and a third force sensor, the force sensors have an identical design and each force sensor is a one- dimensionally measuring force sensor which can measure force magnitudes in only one dimension (figs 2-3), the first and second force sensors each only measures horizontal force magnitudes and the third force sensor only measures vertical force magnitudes, the first and second force sensors are situated in parallel with one another, the third force sensor is situated perpendicularly with respect to the first and second force sensors, and the third force sensor is situated between the first and second force sensors. (fig 2, P24, etc: force sensors/ switch cells 56, 58, and 60).
wherein the force sensors are configured to detect pressing actuations directed to various locations on the outer contour of the control element for triggering different adjustment movements of the vehicle seat, and an actuation position and an actuation direction of a pressing actuation of a finger on the outer contour of the control element for triggering an adjustment movement of the vehicle seat is detectable from reaction forces of the force sensors (figs 1-3, P2, 20, 24, etc).
Schmidt does not disclose that the contour of the control element simulates an outline shape of a vehicle seat; or that the force sensors measure force magnitudes using capacitive, inductive, or optical measurements.
simulates an outline shape of a vehicle seat (fig 10, P23, 50, etc: operating element 14 including operating parts 40-44); and that the force sensors measure force magnitudes using capacitive, inductive, or optical measurements (P9, claim 27, etc: capacitive measurements).
It would have been obvious before the effective filing date of the claimed invention to modify Schmidt to simulate an outline shape of a vehicle seat, as taught by Entenmann, in order to facilitate user understanding of the control interface and/or facilitate user adjustment of the vehicle seat. It would also have been obvious to modify Schmidt to measure force magnitudes using capacitive measurements, as taught by Entenmann, in order to refine user control over the seat adjustments based on the measured magnitude of the force (Entenmann P10-11, claim 1, etc), with predictable results.  
(Please note that the force magnitudes as claimed could also be measured as a binary value of less than or greater than a threshold value (i.e. high or low / 1 or 0), as taught by Schmidt. Thus Schmidt does in fact measure force magnitudes, as required by the claim. 

Thus in accordance with either claim interpretation/mapping discussed above, Schmidt in view of Entenmann discloses measurement of force magnitudes by the force sensors as claimed.)

Regarding claim 2, Schmidt in view of Entenmann further discloses a coupling plate (fig 2: plate 40 or 36) connected to the control element (44); and wherein transmission of force of the pressing actuations directed to various locations on the outer contour of the control element to the force sensors occurs via the coupling plate (fig 2 and other figures, etc).  

Regarding claim 4, Schmidt in view of Entenmann further discloses that the control element forms an inclined section and a horizontal section, the inclined section of the control element has a portion of the outer contour which simulates an outline shape of a head restraint and a seat back of the vehicle seat and is for adjusting the head restraint and the seat back of the vehicle seat, and the horizontal section of the control element has a portion of the outer contour which simulates an outline shape of a seat cushion of the vehicle seat and is for adjusting the seat cushion of the vehicle seat (Entenmann fig 10, P23, 50, etc).

Regarding claim 5, Schmidt in view of Entenmann further discloses an electronics system controller to detect the actuation position and the actuation direction of the finger on the outer contour of the control element from the reaction forces of the force sensors and to use the detected actuation position and actuation direction in controlling actuators to adjust the vehicle seat (figs 2-3, P24, etc; Entenmann abstract, claim 11, etc: evaluation device).  
 
Regarding claim 7, Schmidt in view of Entenmann further discloses a coupling plate connected to the control element, the coupling plate having entrainment slots; a support plate; and wherein each force sensor has a sensor housing fastened to the support plate, each force sensor further having a strip-shaped actuation element situated within the sensor housing, each actuation element having an actuation bar, the actuation bars of the sensors are respectively inserted into the entrainment slots of the coupling plate to mechanically connect the actuation elements of the force sensors to the coupling plate such that transmission of force of the pressing actuations directed to various locations on the outer contour of the control element to the force sensors occurs via the coupling plate and the actuation elements of the force sensors (fig 2 and other figures, etc).  

Regarding claim 8, Schmidt in view of Entenmann further discloses that the coupling plate has a first coupling point and a second coupling point at which the coupling plate is connected to the control element; the first coupling point is situated between the entrainment slots for the actuation bars of the first and third force sensors, 

Regarding claim 9, Schmidt in view of Entenmann further discloses that the portion of the outer contour of the inclined section of the control element has an upper portion with a protrusion integrally formed thereon, the protrusion is for adjusting the head restraint of the seat back (Entenmann fig 10, P23, 50, etc).

Regarding claim 10, Schmidt in view of Entenmann further discloses a coupling plate (fig 2: plate 40 or 36) mechanically connected (indirectly) to the force sensors (56, 58, 60), the coupling plate having a first coupling point (left or right one of pillar elements 38 and/or slots 42) and a second coupling point (other one of pillar elements 38 and/or slots 42), the first coupling point is situated between the first and third force sensors and is directly connected to the control element (44, fig 2) between the inclined section and the horizontal section of the control element (when modified by Entenmann so that the inclined section sticks out at approximately a right angle from the left or right side of control element 44) so that the control element acts on the first and third sensors via the first coupling point (fig 2, etc), and the second coupling point is situated by the second force sensor and is directly connected to the horizontal section of the control element (44) so that the control element acts on the second force sensor via the second coupling point. (fig 2, etc).


(2) Response to Argument

A. 	Claims 1-2, 4-5, and 7-10 under 35 USC § 103 over Entenmann in view of Schmidt
Independent Claim 1
Compared to Entenmann in view of Schmidt

	Applicant argues that Schmidt does not measure force magnitudes pursuant to independent claim 1, as the force sensors of Schmidt simply detect whether a force is above or below a force threshold. 
This argument is not found persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The measurement of force magnitudes was already disclosed by the primary reference Entenmann. The secondary reference Schmidt was not relied upon to disclose the measurement of force magnitudes.



Applicant further argues that, starting with the multi-dimensional, numerical quantitatively measuring force sensors of Entenmann, one of ordinary skill in the art would not look to the one-dimensional force sensors of Schmidt, because the force sensors of Schmidt are not multi-dimensional numerical quantitatively measuring capacitive force sensors as taught by Entenmann. Therefore it would not be obvious to modify Entenmann to replace the multidimensional force sensors with multiple one-dimensional force sensors, as taught by Schmidt (but not importing Schmidt’s specific sensor design).
This argument is not found persuasive. Entenmann and Schmidt are in the same field of endeavor, because both inventions are directed to an operating device for adjusting a vehicle seat, wherein the operating device uses force sensors to detect pressing actuations on a control element for triggering different adjustment movements of the vehicle seat. More specifically, the force sensors of both Entenmann and Schmidt are used in a similar manner for a similar purpose – to detect pressing actuations on a 
Because Entenmann and Schmidt are in the same field of endeavor and their force sensors are used in such a similar manner for such a similar purpose, it would have been obvious to one of ordinary skill in the art to modify one in view of the other. 


A1. 	Claim 10 under 35 USC § 103 over Entenmann in view of Schmidt
Dependent Claim 10
Compared to Entenmann in view of Schmidt

	Applicant argues that Entenmann and Schmidt do not disclose the features of dependent claim 10.
	This argument is not found persuasive. Schmidt discloses a coupling plate (fig 2: plate 40 or 36) mechanically connected to the force sensors (56, 58, 60), the coupling plate having a first coupling point (left or right one of pillar elements 38 and/or slots 42) and a second coupling point (other one of pillar elements 38 and/or slots 42), the first coupling point is situated between the first and third force sensors and is directly connected to the control element (44, fig 2) between the inclined section and the horizontal section of the control element (when modified by Entenmann so that the inclined section sticks out at approximately a right angle from the left or right side of control element 44) so that the control element acts on the first and third sensors via the first coupling point (fig 2, etc), and the second coupling point is situated by the second 


B. 	Claims 1-2, 4-5, and 7-10 under 35 USC § 103 over Schmidt in view of Entenmann
Independent Claim 1
Compared to Schmidt in view of Entenmann

	Applicant argues that the force sensors of Schmidt are mechanical binary switches which do not measure force magnitudes pursuant to independent claim 1, as the force sensors of Schmidt simply detect whether a force is above or below a force threshold.  
This argument is not found persuasive. 
See the following definitions for “magnitude” from the Merriam-Webster dictionary:
quantity, number
a numerical quantitative measure expressed usually as a multiple of a standard unit
In accordance with these definitions, a magnitude does not have to be expressed in a continuous scale. The definitions for “magnitude” do not exclude a binary scale. 
magnitudes as claimed can be measured as binary values of less than or greater than a threshold value (i.e. high or low / 1 or 0), as taught by Schmidt. Therefore Schmidt does in fact measure force magnitudes, as required by the claims.  
Alternatively, the switch cells/sensors of Schmidt were modified above to measure a continuous range of force magnitudes using capacitive measurements (P9, 10-11, claim 27, etc) as taught by Entenmann.
Thus in accordance with either claim interpretation/mapping described above, Schmidt in view of Entenmann discloses measurement of force magnitudes by the force sensors as claimed. 

	Applicant further argues that it is not clear how Schmidt’s mechanical binary switches could be modified to use capacitive measurements per Entenmann.
	According to one example of this modification of the force sensors, the mechanical switches of Schmidt would be replaced with capacitive surfaces/sensors such as those taught by Entenmann (but one-dimensional) and well known in the art. Entenmann explains, “The sensor device can alternatively also be formed such that the deformations of the at least one third surface under the influence of force can be detected using capacitive sensors (P9)”. Thus a pressing actuation on the control element by the user would cause a deformation of a surface that would be detected 


B1. 	Claim 10 under 35 USC § 103 over Schmidt in view of Entenmann
Dependent Claim 10
Compared to Schmidt in view of Entenmann

	Applicant argues that Schmidt in view of Entenmann does not disclose the features of dependent claim 10.
	This argument is not found persuasive. Schmidt discloses a coupling plate (fig 2: plate 40 or 36) mechanically connected to the force sensors (56, 58, 60), the coupling plate having a first coupling point (left or right one of pillar elements 38 and/or slots 42) and a second coupling point (other one of pillar elements 38 and/or slots 42), the first coupling point is situated between the first and third force sensors and is directly connected to the control element (44, fig 2) between the inclined section and the horizontal section of the control element (when modified by Entenmann so that the inclined section sticks out at approximately a right angle from the left or right side of control element 44) so that the control element acts on the first and third sensors via the first coupling point (fig 2, etc), and the second coupling point is situated by the second force sensor and is directly connected to the horizontal section of the control element 



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SHELLEY CHEN/							March 30, 2021Primary Examiner, Art Unit 3663                                                                                                                                                                                                        					
Conferees:
/SHELLEY CHEN/Primary Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        
/Dave Okonsky/
Supervisory Patent Examiner, Art Unit 3600

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.